Exhibit 10.2

CONSULTING AGREEMENT

          AGREEMENT made as of this 24th day of March, 2010 by and between Larry
E. Kittelberger (hereinafter referred to as “Consultant”), and Honeywell
International Inc., a corporation organized under the laws of the state of
Delaware (hereinafter referred to as “Honeywell” or the “Company”).

WITNESSETH:

          WHEREAS, Consultant has been a senior executive of the Company for
approximately 13 years; and

          WHEREAS, the Consultant, in his role as the Company’s Senior Vice
President of Technology and Operations, became intimately familiar with the
Company’s significant business and technological strategies and challenges; and

          WHEREAS, the Consultant has announced his retirement from the Company
effective April 12, 2010; and

          WHEREAS, the Company is desirous of engaging Consultant to help in the
transition and management of certain projects and initiatives on an ad hoc
basis; and

          WHEREAS, Consultant is desirous of working on certain such projects
and initiatives on a part-time basis and according to his own schedule;

          NOW THEREFORE, in consideration of the mutual covenants contained
herein, it is agreed as follows:

          1. The Company hereby retains Consultant as an independent contractor
to perform the services set forth in Exhibit A, attached hereto and made a part
hereof, as well as other similar and appurtenant duties as may be assigned to
Consultant while performing such services. Company and Consultant shall confer
from time to time to review and revise, as appropriate, the list of services set
forth in Exhibit A. Subject to the provisions of Paragraph 2, Consultant agrees
to comply with applicable Company policies in the performance of his services
hereunder. The term of this Agreement shall begin on April 13, 2010 and end on
April 12, 2011, unless earlier terminated as provided herein. The term of this
Agreement may be further extended by the written agreement of Consultant and the
Company.

          2. Consultant shall provide to the Company, in accordance with the
procedures set forth in Paragraph 17, written periodic reports of his activities
in sufficient detail to evidence the nature and scope of the services provided,
and will provide supporting documentation in the form of related work records,
meeting reports and similar documents as requested by the Company. Consultant
shall be free to determine his own means and manner of accomplishing the
purposes of the parties, as more fully set forth in Exhibit A, provided he
performs his services hereunder in a

1

--------------------------------------------------------------------------------



manner acceptable to Honeywell, as determined in accordance with Paragraph 7
hereof, and provided he complies fully with all laws and regulations applicable
to Honeywell’s operations and Consultant’s services. Honeywell shall not
exercise or retain the right to control, direct or supervise the manner in which
Consultant performs services for Honeywell.

          3. Consultant shall perform the services specified in Exhibit A at
such locations as shall be necessary, convenient or appropriate to the
performance of such services.

          4. As full and complete payment for all services rendered hereunder,
the Management Development and Compensation Committee of the Board of Directors
has approved the following compensation package (the “Consideration”), which
compensation package shall apply to the specific elements hereof notwithstanding
any contrary provisions in the applicable Company compensation plans:

                    (a) Pre-existing Stock Option Awards. All outstanding stock
options that are unvested as of April 12, 2010 shall become vested on April 12,
2010.

                    (b) Extension of Option Vesting Periods. With respect to any
stock options awarded to Consultant after 2003, Consultant will have the full
remaining term thereof to exercise such options.

          5. The Company shall reimburse Consultant for all reasonable
out-of-pocket expenses (transportation, hotels, meals, and telecommunications)
necessarily incurred by Consultant in connection with any trip made at the
request of the Company and with its approval. Necessary expenses will include
reimbursement for coach class airfares and the cost of reasonable meals and
accommodations. Reimbursement shall be made by payment within 30 days after
receipt of invoice rendered by the Consultant, subject to approval of the
Company. All invoices submitted for payment shall be in the name of Consultant.
No other expenses will be eligible for reimbursement unless the Company
authorizes them in advance and an itemized statement of the expense is submitted
to the Company along with the Consultant’s invoice. Any disbursement paid to a
third party by the Consultant shall be authorized in advance by the Company and
an itemized statement of the same shall be submitted to the Company with the
Consultant’s invoice.

          6. Notwithstanding any provision herein contained to the contrary, in
the event the Company determines that the payment of a fee or the payment of any
reimbursement as herein provided is contrary to law or governmental policy of
the country or countries out of which the transaction arises, the Consultant
hereby waives any right title or interest to the fee or reimbursement to which
the Consultant would otherwise be entitled. The Consultant hereby represents to
the Company that (i) no part of any fee paid or reimbursement for any
disbursement shall be paid, directly or indirectly, to or for the benefit of any
employee, agent or representative of any government, governmental agency or
commercial customer for an improper purpose or to obtain a benefit for the
Company or any of its subsidiaries or affiliates, and (ii) this Agreement and
its performance hereunder do not violate the laws or regulations of the United
States, any state thereof, or any other country in which Consultant is
performing services hereunder, including, without limitation, laws and
regulations pertaining to gratuities, conflicts of interest, post-Government
employment, or the disclosure of source selection or proprietary information.

2

--------------------------------------------------------------------------------



          7. In the performance of the services described herein, the Consultant
(a) shall be deemed to be and shall act strictly and exclusively as an
independent contractor and shall not be considered under the provisions of this
Agreement or otherwise as having an employee status with Honeywell, or as being
eligible to participate in or receive any benefit under a benefit plan or
program made available to employees of the Company; (b) is not granted and shall
not exercise any authority to assume or create any obligation or responsibility,
express or implied, on behalf of or in the name of the Company, or to bind the
Company to any agreement, contract or arrangement of any nature, except as
expressly provided herein; (c) shall comply with all applicable laws and
regulations; (d) shall have sole responsibility for the payment of applicable
taxes, all workers’ compensation and disability insurance, Social Security and
other similar taxes levied with respect to any payment hereunder that is
properly reportable on Form 1099; (e) shall not contact U.S. Government
personnel without the prior written consent of the Company; and (f) shall
maintain all appropriate insurances in connection with Consultant’s obligations
hereunder.

          8. In further exchange for the Consideration detailed in Paragraph 4
of this Agreement, Consultant agrees that for a period of two (2) years he will
not, without the written consent of Honeywell, directly or indirectly, engage or
be interested in (without any geographic restrictions or limitations), as owner,
partner, shareholder, employee, director, officer, agent, consultant or
otherwise, directly or indirectly, with or without compensation, any Competing
Business or assist any Competing Business.

For purposes of this Agreement, “Competing Business” shall mean each of the
entities, and their subsidiaries and affiliates (including any successors
thereto), set forth on Exhibit B attached hereto and made a part hereof. Nothing
herein, however, shall prohibit Consultant from acquiring or holding not more
than one percent (1%) of any class of publicly traded securities of any such
business; provided that such securities entitle Consultant to no more than one
percent (1%) of the total outstanding votes entitled to be cast by security
holders of such business in matters on which such security holders are entitled
to vote.

In the event any of the foregoing covenants shall be determined by any court of
competent jurisdiction to be unenforceable by reason of extending for too great
a period of time, over too great a geographical area or by reason of its being
too extensive in any other respect, it shall be interpreted to extend only over
the maximum period of time for which it may be enforceable, over the maximum
geographical area as to which it may be enforceable, and/or to the maximum
extent in all other respects as to which it may be enforceable, all as
determined by such court in such action. The invalidity or unenforceability of
any particular provision of this Paragraph 8 shall not affect the other
provisions hereof, which shall continue in full force and effect.

Consultant agrees that the Company’s remedies at law would be inadequate in the
event of a breach or threatened breach of this Paragraph 8; accordingly, the
Company shall be entitled, in addition to its rights at law, to seek an
injunction or other equitable relief without the need to post a bond.

The terms of this Paragraph 8 are to be read consistent with the terms of any
other non-competition agreements that Consultant has executed with the Company;
provided, however, to the extent there is a conflict between/among such
agreements, such agreements shall be construed as providing the broadest
possible protections to the Company, even if such construction would require
provisions of more than one such agreement to be given effect.

3

--------------------------------------------------------------------------------



          9. The terms and conditions of this Agreement and the services to be
performed hereunder, as well as the information and knowledge divulged to
Consultant or developed by Consultant during or in connection with his services
hereunder (including any reports, analyses, working papers, memoranda,
notebooks, data, computer programs and discs or other materials prepared by
Consultant in the course of providing the services which are the subject of this
Agreement), shall be treated by the Consultant as confidential information and
shall not be disclosed to third parties or to the public without prior written
approval of the Company, except to the extent otherwise required by law.

          10. Unless Consultant first secures the Company’s written consent, he
will at no time, during or after his engagement by the Company, directly or
indirectly, publish, use, or disclose or authorize, advise, hire, counsel or
otherwise procure any other person or entity, directly or indirectly, to
publish, disclose or use any trade secrets or other confidential information of
the Company which Consultant acquired or became aware of during his employment
with the Company or his engagement hereunder either for Consultant’s own benefit
or for the benefit of any other person, whether or not developed by Consultant,
except as required in the performance of Consultant’s services for the Company.

          11. The Company does not desire to acquire any secret or confidential
knowledge or information from Consultant that may have been acquired from
others. Accordingly, Consultant represents and warrants that any and all
information, practices or techniques which he will describe, demonstrate,
divulge or in any other manner make known to the Company during the performance
of services hereunder may be divulged without any obligation to, or violation
of, any right of others. Consultant further represents and warrants that any and
all practices or techniques which he will disclose and materials prepared by him
may be freely used by the Company without violation of any law or payment of any
royalty, except as it shall specifically advise to the contrary in writing.
Consultant shall exonerate, indemnify and hold harmless the Company from and
against any and all liability, loss, cost, expense, damage, claims or demands
for actual or alleged violation of the rights of others in any trade secret,
know how or other confidential information which is based in whole or in part on
the Company’s receipt or use of the services or information provided by the
Consultant.

          12. Consultant acknowledges that all records, reports, analyses,
working papers, memoranda, notebooks, computer programs and discs or other
materials prepared by Consultant in the course of performing services which are
the subject of this Agreement and all records and copies of records relating to
the Company’s operations, investigations and business (collectively referred to
as “Proprietary Materials”), made or received by Consultant during the term of
this Agreement are and shall be the Company’s property exclusively, and
Consultant shall surrender the same at the termination of this Agreement, if not
before. Consultant may use Proprietary Materials only with the express written
consent of the Company.

          13. Consultant acknowledges that Honeywell has invested significant
time and money to recruit and retain its employees. Therefore, recognizing that
in the course of his employment Consultant has obtained valuable information
about Honeywell employees, their respective talents and areas of expertise,
Consultant agrees that for a period of two (2) years following April 12, 2010,
Consultant will not, directly or indirectly, (i) cause any individual previously
employed by Honeywell to be employed by any person or entity other than
Honeywell unless such individual has not been employed by Honeywell for at least
12 months, (ii) participate in any manner in the employment of any such
individual by any person or entity other than Honeywell unless such individual
has not

4

--------------------------------------------------------------------------------



been employed by Honeywell for at least 12 months, or (iii) in any way induce or
attempt to induce such individual to leave the employment of Honeywell.
Likewise, Consultant acknowledges that Honeywell has invested significant time
and money to develop valuable, continuing relationships with existing and
prospective clients and customers. Therefore, recognizing that in the course of
his employment Consultant has obtained valuable information about Honeywell
customers and their requirements, Consultant agrees that, for a period of two
(2) years following April 12, 2010, Consultant will not solicit or attempt to
solicit, directly or indirectly, for his own account or for others, any clients
or customers of Honeywell, or any prospective clients or customers of Honeywell,
for the purpose of inducing such clients or customers to cease doing business
with Honeywell or to purchase, lease or utilize products or services which are
competitive with, are similar to, or which may be used as substitutes for any
products or services offered by Honeywell.

          14. Consultant shall exonerate, indemnify and hold harmless the
Company, its directors, officers and employees, from and against any and all
liability, losses, costs, expenses (including attorneys fees), damages, actions,
claims or demands (including those based on the injury to or death of any person
or damage to property), directly or indirectly arising out of, or resulting
from, or relating to any act or omission of Consultant or his employees,
officers, agents or subcontractors related to services performed for the Company
hereunder, but only to the extent such damages, actions, claims or demands arise
from the willful misconduct of Consultant or Consultant’s bad faith.

          15. Neither party shall assign any right in or obligation arising
under this Agreement without the other party’s written consent, and any such
assignment shall be void. This Agreement shall be binding on and inure to the
benefit of each party’s heirs, executors, legal representatives, successors and
permitted assigns.

          16. This Agreement shall be effective as of the date first set forth
above written and shall terminate on April 12, 2011, subject to the right of
either party to terminate this Agreement for any reason at any time upon not
less than 30 days’ prior written notice to the other party.

Termination of this Agreement shall not affect Consultant’s obligations under
Paragraphs 6, 7, 9, 10, 11, 12, 13, 14 and 15. In the event of early termination
by Consultant other than by reason of death or total and permanent disability,
Consultant shall (i) forfeit any outstanding options, and (ii) repay the
compensatory gains from any option exercises after April 12, 2010.

          17. Notices or communications hereunder shall be in writing, addressed
as follows:

 

 

 

 

 

 

(a)

If to the Company:

 

Honeywell International Inc.

 

 

 

 

101 Columbia Road

 

 

 

 

Morristown, New Jersey 07962

 

 

 

 

Attn: Katherine L. Adams

 

 

 

 

Senior Vice President and General Counsel

 

 

 

 

 

 

 

If to Consultant:

 

Larry E. Kittelberger

 

 

 

 

[address]

 

 

 

 

 

 

 

 

 

 

5

--------------------------------------------------------------------------------



Any such notice shall be deemed to be given as of the date it is personally
delivered, the next business day after the date faxed (upon confirmation of
receipt of transmission), or five days after the date mailed in the manner
specified.

                    (b) This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of New Jersey, disregarding
any conflict-of-laws rules that may direct the application of the laws of
another jurisdiction.

                    (c) This Agreement contains the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof,
and merges and supersedes all prior agreements, discussions and writings with
respect thereto. No modification or alteration of this Agreement shall be
effective unless made in writing and signed by both Consultant and the Company.

          18. Consultant has received a copy of the Company’s Code of Business
Conduct (the “Code”). Consultant certifies that it has reviewed and understands
the Code and will fully comply with its terms and take all necessary steps to
assist the Company in complying with it. If the services provided hereunder are
related to a U.S. Department of Defense contract, Consultant shall represent
that he has been made aware of the Company’s commitment to the Defense Industry
Initiative for Federal Procurement Related Services.

          19. Without prejudice to the rights and remedies otherwise available
to the Company hereunder, the Company shall be entitled to equitable relief by
way of injunction or otherwise if Consultant breaches or threatens to breach any
of the provisions of this Agreement. In addition, and not by way of limitation,
in the event Consultant materially breaches the terms of this Agreement,
Consultant shall (i) forfeit any outstanding options, and (ii) repay the
compensatory gains from any option exercises after April 12, 2010.

          20. In the event any provision of this Agreement shall not be
enforceable, the remainder of this Agreement shall remain in full force and
effect.

          21. The waiver by Company of any nonperformance or breach by
Consultant of any provisions of this Agreement must be in writing and shall not
be construed as waiving any such provision in the future. No delay or failure by
Company in enforcing or exercising any right hereunder and no partial or single
exercise thereof, shall be deemed of itself to constitute a waiver of such right
or any other rights hereunder.

          22. This Agreement contains the entire agreement and understanding
between the parties hereto with respect to the subject matter hereof, and merges
and supersedes all prior discussions and writings with respect thereto. No
modification or alteration of this Agreement shall be effective unless made in
writing and signed by both parties hereto.

6

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the first day above written.

Consultant’s Taxpayer No.

 

 

 

 

By:

/s/ Larry E. Kittelberger

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

LARRY E. KITTELBERGER

 

 

 

 

HONEYWELL INTERNATIONAL INC.

 

 

 

 

By:

/s/ Mark James

 

 

--------------------------------------------------------------------------------

 

 

MARK JAMES

 

 

Senior Vice President

 

 

Human Resources and Communications

7

--------------------------------------------------------------------------------



EXHIBIT A

CONSULTING AGREEMENT BETWEEN
HONEYWELL INTERNATIONAL INC.
AND
LARRY E. KITTELBERGER

Consultant Statement of Work

Consultant agrees to make himself available to consult with the Chief Executive
Officer of the Company, or his designees, at his/their discretion, for up to
seventy-five (75) hours during the term of this Agreement.

8

--------------------------------------------------------------------------------



EXHIBIT B

COMPETING BUSINESSES

3M
Airbus
Boeing
Borg-Warner
Bosch
Danaher
DuPont
Emerson
General Electric
Goodrich
ITT
Johnson Controls
Lockheed Martin
Northrop Grumman
Raytheon
Rockwell Collins
Textron
Thales
Tyco
United Technologies

9

--------------------------------------------------------------------------------